EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ming He on January 25, 2022.
IN THE CLAIMS – 
	Please REPLACE the current claims to the following:
	“ 1. (Currently Amended)  A compound of formula (I), or the pharmaceutically acceptable salts, prodrugs, deuterated derivatives, hydrates, or solvates thereof:

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
(I)
wherein:
T1 is N or CR1, wherein R1 is selected from the group consisting of hydrogen, halogen, C1-6 alkyl, C3-6 cycloalkyl, cyano, CO2NH2, halogenated C1-4 alkyl and hydroxy substituted C1-4 alkyl;
T2 is N or CR2, wherein R2 is selected from the group consisting of hydrogen, halogen, C1-4 alkyl, C1-4 alkoxy, hydroxy substituted C1-4 alkoxy, C2-4 alkenyl, C2-4 alkyl, CHR3R4, cyano, CO2NH2, C1-4 alkoxy substituted C1-4 alkyl, C1-4 alkoxy substituted C1-4 alkoxy, C1-4 alkoxy substituted halogen C1-4 alkoxy, C1-4 alkoxy substituted C2-4 alkenyl, C1-4 alkoxy substituted C2-4 alkynyl, C1-4 alkylthiol, bis(C1-4 alkyl)amino substituted C1-4 alkoxy, O(CR7R8)n-R6, NR5(CR7R8)n-R6, and halogenated C1-4 alkoxy which is optionally substituted by hydroxy;
R3 and R4 together with the carbon atom to which they are attached form1; each X1 is independently selected from the group consisting of halogen, C1-4 alkyl, hydroxy, C3-8 cycloalkyl, 4- to 8-membered heterocyclic, C1-4 alkoxy, C1-4 alkoxy substituted C1-4 alkoxy, C(O)C1-4 alkyl, cyano, CO2NH2, amino, C1-4 alkylamino, bis(C1-4 alkyl)amino, and =O;
R5 is hydrogen or C1-4 alkyl;
R6 is C1-4 alkyl, hydroxy substituted C1-4 alkyl, C2-4 alkenyl, C2-4 alkynyl, C2-4 alkynyl substituted C1-4 alkyl, C3-12 cycloalkyl, C3-8 cycloalkyl substituted C1-4 alkyl, 4- to 12-membered heterocyclic group having 1 to 3 heteroatoms selected from N, O and S, 4- to 12-membered heterocyclic substituted C1-4 alkyl, 6-membered aryl, 6-membered aryl substituted C1-4 alkyl, 5- to 6-membered heteroaryl, 5- to 6-membered heteroaryl substituted C1-4 alkyl, halogenated C1-4 alkyl, C1-4 alkoxy substituted C1-4 alkyl, halogenated C1-4 alkoxy substituted C1-4 alkyl, or bis (C1-4 alkyl) amino substituted C1-4 alkyl, wherein the alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclic group, aryl, and heteroaryl are optionally substituted with 1 to 3 X2; each X2 is independently selected from the group consisting of hydrogen, halogen, C1-4 alkyl, hydroxy, C1-4 alkoxy, C3-8 cycloalkyl, 4- to 8-membered heterocyclic group, C1-4 alkoxy substituted C1-4 alkyl, C1-4 alkoxy substituted C1-4 alkoxy, C(O)C1-4 alkyl, C(O)OC1-4 alkyl, OC(O)C1-4 alkyl, amino, C1-4 alkylamino, bis (C1-4 alkyl) amino, and =O; wherein the C3-12 cycloalkyl includes monocyclic, bridged, spiro, and fused cycloalkyl; the 4- to 12-membered heterocyclic group includes monocyclic, bridged, spiro, and fused heterocyclic group;
or R5 and R6 together with the nitrogen atom to which they are attached form a 4- to 12-membered heterocyclic group which optionally contains one or two additional heteroatoms selected from N, O or S, wherein the heterocyclic group is optionally substituted by one or more X3; each X3 is independently selected from the group consisting of hydrogen, halogen, C1-4 alkyl, hydroxy, C1-4 alkoxy, C3-8 cycloalkyl, 4- to 8-membered heterocyclic, C1-4 alkyoxy substituted C1-4 alkoxy, C(O)C1-4 alkyl, amino, C1-4 alkylamino, bis (C1-4 alkyl) amino, bis (C1-4 alkyl) amino substituted C1-4 alkyl, and =O; 
R7 and R8 are each independently hydrogen, C1-4 alkyl or halogen;
Z is CH or N; wherein, when T1 is N, then T2 and Z are other than N; when T2 is N, then T1 and Z are other than N; when Z is N, then T1 and T2 are other than N;
Y is NR or O; wherein R is hydrogen or C1-4 alkyl;
W is hydrogen or C1-4 alkyl;
2
U is selected from the group consisting of 

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
,
m is 1
n is 0, 1, 2, or 3.
2. (Currently Amended)  The compound of claim 1, wherein,
T1 is CR1; and/ or
T2 is CR2; and/ or 
Z is CH; and / or
Y is NH; and / or
W is hydrogen


3. (Previously Presented)  The compound of claim 1, wherein R1 is CN.
4. (Previously Presented)  The compound according to claim 1 wherein R2 is NR5(CR7R8)n-R6 or O(CR7R8)n-R6; wherein R5 is hydrogen or C1-4 alkyl; R6 is C2-4 alkenyl, C2-4 alkynyl, C2-4 alkynyl substituted C1-4 alkyl, C3-12 cycloalkyl, C3-8 cycloalkyl substituted C1-4 alkyl, 4- to 12-membered heterocyclic group containing 1 to 3 hetero atoms selected from N, O and S, 4- to 12-membered heterocyclic substituted C1-4 alkyl, 6-membered aryl, 6-membered aryl substituted C1-4 alkyl, 5- to 6-membered heteroaryl, or 5- to 6-membered heteroaryl substituted C1-4 alkyl group; wherein the alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclic group, aryl, or heteroaryl are optionally substituted by 1-3 X2; or R5 and R6 together with the nitrogen atom to which they are attached form 4- to 5-membered heterocyclic group or 7- to 12-membered heterocyclic group comprising additional 1-2 hetero atoms selected from N, O or S, wherein the heterocyclic group is optionally substituted by 1-2 X3.
5. (Previously Presented)  The compound of claim 1, wherein R2 is NH(CR7R8)n-R6 or O(CR7R8)n-R6; R6 is C2-4 alkenyl, C2-4 alkynyl C2-4 alkynyl substituted C1-4 alkyl, C3-12 cycloalkyl, C3-8 cycloalkyl substituted C1-4 alkyl, 4- to 12-membered heterocyclic 1-4 alkyl containing 4- to 12-membered heterocyclic group, 6-membered aryl, 6-membered aryl substituted C1-4 alkyl, 5- to 6-membered heteroaryl, or 5- to 6-membered heteroaryl substituted C1-4 alkyl, wherein the alkyl, alkenyl, alkynyl, cycloalkyl, heterocyclic group, aryl, or heteroaryl is optionally substituted by 1-3 X2.
6. (Previously Presented)  The compound of claim 1, wherein R2 is NHR6 or OR6; R6 is C2-4 alkynyl substituted C1-4 alkyl, C3-12 cycloalkyl, C3-8 cycloalkyl substituted C1-4 alkyl, 4- to 12-membered heterocyclic ring containing 1-3 heteroatoms selected from N, O and S, 4- to 12-membered heterocyclic group substituted C1-4 alkyl group.
7. (Previously Presented)  The compound of claim 1, wherein R2 is NHR6 or OR6; R6 is C3-8 cycloalkyl group, 3- to 8-membered heterocycloalkyl comprising 1-3 heteroatoms selected from N, O and S, C1-4 alkoxy substituted C3-8 cycloalkyl, hydroxy substituted C3-8 cycloalkyl, C1-4 alkoxy substituted C1-4 alkyl, C3-8 cycloalkyl-substituted C1-4 alkyl, 3- to 8-membered heterocycloalkyl substituted C1-4 alkyl, or hydroxyl group-containing C3-8 cycloalkyl substituted C1-4 alkyl, wherein the alkyl, cycloalkyl, heterocyclic group is optionally substituted by 1-3 X2.
8. (Original)  The compound of claim 1, wherein the compound is of the structure of formula (II),

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

wherein R17 is a group selected from the group consisting of 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale
;
or R17 is a group selected from the group consisting of

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
.
9. (Original)  The compound of claim 1, wherein the compound is of the structure of formula (II),

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

wherein R17 is a group selected from the group consisting of

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale
.
10. -16. (Cancelled)  

17. (Previously Presented) A compound selected from the group consisting of

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

wherein,
“*” indicates a chiral center.
Currently Amended)  A method for treating diseases associated with FGFR4 activity or expression in  a subject in need thereof, the method comprising administering to the subject a therapeutically effective amount of the compound of formula (I) according to claim 1; wherein the disease is a tumor, and the tumor is selected from the group consisting of lung cancer, bladder cancer, breast cancer, gastric cancer, liver cancer, salivary gland sarcoma, ovarian cancer, prostate cancer, cervical cancer, epithelial cell carcinoma, multiple myeloma, pancreatic cancer, lymphoma, chronic myelogenous leukemia, lymphocytic leukemia, and cutaneous T-cell lymphoma.
19. (Previously Presented) A pharmaceutical composition, comprising: (i) an effective amount of the compound of claim 1, or the pharmaceutically acceptable salt thereof, and (ii) a pharmaceutically acceptable carrier.
20. (Previously Presented)  A method of inhibiting FGFR4 kinase activity, comprising
21. (Previously Presented)  A method of preparing a compound according to claim 1, wherein the method comprises:

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale

(1) in an inert solvent, reacting compound Ia Ib in the presence of a base, to form compound Ic; 

    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

(2) in an inert solvent, reacting compound Ic with compound Id to form compound Ie; 

    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

(3) in an inert solvent, deprotecting compound Ie under an acid to obtain compound If; and when the compound Ia is compound Ik, the method further comprising:


    PNG
    media_image12.png
    200
    400
    media_image12.png
    Greyscale

(4) protecting compound Ig to form compound Ih, and then reacting compound 1h is B-EH to obtain compound Ij, followed by the deprotection under acidic condition to form the compound Ik, wherein RB-EH is 
    PNG
    media_image13.png
    200
    101
    media_image13.png
    Greyscale
 or 
    PNG
    media_image13.png
    200
    101
    media_image13.png
    Greyscale
;
in the above formulae, Ar is an aryl group, X is a halogen, and the other groups are defined as in claim 1.”

Allowable Subject Matter
Claims 1-9, 17-21 are allowed. 
Any comments considered necessary by applicant must be submitted no late than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niloofar Rahmani whose telephone number is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jiang Shaojia, can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/NILOOFAR RAHMANI/
01/25/2022